Title: To Alexander Hamilton from Thomas FitzSimons, [6 November 1790]
From: FitzSimons, Thomas
To: Hamilton, Alexander


[November 6, 1790]
Dear Sir
The difficulty of makeing provision by a Genl. Law for the Regulation of Pilots and the Superintendence of the light houses, Buoys &c. appear to me to be insurmountable otherwise than by the Appointment of Commrs. in Each State (say 3) to reside at the principle port to give them Certain powers in the Act and authority to make bye Laws Subject to the Revision of the Presidt of the US. or perhaps More properly of the Secy. of the Treasury.
By this Method the Compleat Control of the Pilots would be in the US a thing in my opinion Important to the Revenue—and the Regulations may be Adapted to the Circumstances of each State without inteffering with Each other. If You Approve of the Idea & I Can be Serviceable in Carrying it into Effect You may Command me.
I am Respectly   Sr yr. Mo hble servt
Thos. FitzSimons
Novr. 6. 1790
A Hamilton Esqr
